Alvey, J.,
filed the following dissenting opinion:
I cannot assent to the opinion that has been filed in this; case. As I apprehend the principles applicable to the *85■case, a very different result should be produced from that produced by the opinion of the majority of the Court.
I think the prayer offered by the plaintiff should have • been granted, without the qualification such as the Superior Court attached to it; and that there was error in granting the first prayer offered by the defendant.
Whether the defendant was guilty of negligence in displacing the snow from its railroad track, was not at all, in my judgment, the material question in the case; but the material question was whether, by displacing the snow from the road track, the defendant had, as the natural and proximate consequence of that act, produced injury to the plaintiff.
It is true the defendant holds a franchise from the State, to maintain and operate a passenger railroad in the •streets of the city, the full enjoyment of which- no one disputes; but that franchise should be so used as to avoid injury to the property of the citizen as far as possible; and if by removing the snow from the road track and placing it as it did, injury was produced, as the natural and proximate consequence of the act, liability attached, without reference to the question whether the defendant was guilty of negligence in simply displacing the snow from the road track, and throwing it to the one side or the •other. When it was once established that the injury ■complained of resulted from the disposition of the snow removed from the road track, and from no other cause, and that the injury would not have ensued but from the manner of disposing of the snow removed from the track, a cause of action was established upon which the plaintiff was entitled to maintain his action. This I take to be a plain proposition, and one that is well established both upon principle and authority. Indeed it is but the logical sequence of the fundamental maxim, that every one shall so use his own property as not to injure that of another. The question whether the act of removing the snow from *86the track was in itself lawful, is far from being the test of liability for the consequences of the act; for, as stated by Mr. Addison in his work on Torts, page 9, “There are many cases in which an act is perfectly laAvful in itself, and will continue to he so, until damage has been done to the property or person 'of another; but from the moment such damage arises the act becomes unlawful, and an action is maintainable for the injury.” Here, while it is fully conceded that it was lawful for the defendant to clear its road track of the snow, it is clear, I think, that it may still be liable for the consequences resulting from the heaping the snow across the mouth of an intersecting street, so as to obstruct the ordinary drains of the street, and to cause the water to flow upon an adjoining property to the injury of its owner. If such disposition of the snow be not a nuisance, I have altogether mistaken the definition of that offence as against private right.
In 3 Blackstone’s Com., 217, it is said, “if one erects a smelting-house for lead so near the land of another, that the vapour and smoke kill his corn and grass, and damage his cattle therein, this is held to be a nuisance. And by consequence it follows, that if one does any other act, in itself lawful, which yet being done in that place necessarily tends to the damage of another’s property, it is a nuisance; for it is incumbent on him to find some other place to do that act, where it will be less offensive. So also if 'my neighbour ought to scour a ditch, and does not, whereby my land is overflowed, this is an actionable nuisance.” And so in this case, though the defendant had a right to remove the snow from its road track, it was incumbent upon it to have deposited the snow in some other place than it did, or to have avoided heaping the snow in a manner that would interfere with or obstruct the natural and ordinary drainage of the street; and its failure so to do rendered it liable for the consequences, upon the familiar principle that a party should always *87bear the natural consequences of his act, and not require them to be borne by another. It is therefore no answer for the defendant to say that it did not contemplate the injury to the plaintiff’s property, and that it was guilty of no negligence in simply removing the snow from the road track; nor is it any answer to say that the freshet was more than an ordinary one; if it be true that the damage complained of would not have occurred but for the banking of the snow across the mouth of Hoffman street by the defendant’s servants. The defendant was bound to contemplate and to guard against not only the ordinary accumulations of water, but the probable occurrence of more than the merely ordinary freshets; as such are frequent in the course of nature, and within human knowledge and experience. Indeed, upon the theory that the defendant can only be held liable for the consequences of its actnal negligence, it was bound to take such precaution. Bailey vs. Mayor, 2 Denio, 433. But, as I have said, negligence is not the gravamen of this action, nor the foundation of the plaintiff’s right to recover. See case of Shipley vs. Fifty Associates, 106 Mass., 194.
In the case of Rylands vs. Fletcher, L. Rep., 3 Ho. L., 330, an action of a kindred nature to the present, and where the whole subject was most thoroughly considered, Lord Cbanwouth said that “ in considering whether a defendant is liable for damages which the plaintiff may have sustained, the question, in general, is not whether the defendant has acted with due care, but whether his acts have occasioned the damage. This is all well explained in the case of Lambert vs. Bessey, reported by Sir T. Raymond, and the doctrine is founded in good sense. For where one person in managing his own affairs, causes, however innocently, damage to another, it is obviously only just that he should be the party to suffer. He is bound sic uiere tuo vi non laedas alienum.” This I take to be an established principle, and one properly applicable to this case.
*88The distinction taken by Lord Chancellor Cairns, in the case just referred to, between a natural and a non-natural use of land, if it can be taken to mean anything more than the difference between a reasonable use and an unreasonable use, with respect to the rights of others, is hardly a practicable test of the application of the maxim sic viere tuo ut alienum non laedas; and I do not find that it is at all supported by authority. On the contrary, the principle of the maxim is quite differently, and, as it would appear, more correctly, explained by Mr. Justice Blackburn, in Williams vs. Groncott, 4 B. & S., 195, where he says: “ Looking to the general rule of law that a man' is bound so to use his own property as not to injure his neighbour, it seems to me that where a party alters things from their normal condition so as to render them dangerous to already acquired rights, the law casts upon him the obligation of guarding the danger, in order that it shall not be injurious to those rights.” Here, as I have said, it was not the simple fact of removing the snow from the road track that gave rise to the injury, but it was the hanking the snow along the street, that caused the water to flow upon the premises of the plaintiff, according to the hypothesis of his prayer; and assuming that to be the real cause of the injury, it resulted not from the normal but the changed or altered condition of the snow, and the failure of the defendant to guard against the possibility of the snow in that condition, and in that place, producing injury to the adjoining property owners. And in such case, the result of the act is the test of liability; and I can perceive no more propriety in making that liability to depend upon a question of negligence to be passed upon by the jury, as to the manner of using the road track, or the removal of the snow therefrom, as put in the defendant’s first prayer, than there would be in making the liability of a defendant in an ordinary action for an assault and battery, or trespass to land, to depend upon a question of *89negligence by the defendant in tbe commission of the wrong alleged.
That the defendant was clothed with franchises from the State can certainly make no manner of difference as to the question of its liability, Its franchises, whatever they may he, must be taken to be held in subordination to the prior rights of property of the citizen; and it cannot for a moment be tolerated that it can claim exemption from liability, under circumstances where an individual would incur liability in the use of his property, simply because of the fact that it holds and is in the enjoyment of franchises from the State; or that the principle of its responsibility is in any manner modified or changed by reason of such franchises. Being in the enjoyment of an extraordinary privilege, for its own profit, there is no principle that requires the rights and property of the citizen to be subordinated to it; and so it has been held by many decided cases, among which are the following: Hay vs. Cohoes Co., 2 N. Y., 159; St. Peter vs. Dennison, 58 N. Y, 416; Wilson vs. City of New Bedford, 108 Mass., 261. These cases, in principle, strongly support the views that I have stated in the foregoing opinion.
I think the judgment should be reversed and a new trial ordered.